Citation Nr: 0938366	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds from the Veteran's National 
Service Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	H.B.

Appellee represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to 
November 1960.  The Veteran died in January 2004.  The 
appellant is the Veteran's daughter.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC).  The decision disallowed the 
appellant's claim of entitlement to the proceeds of the 
Veteran's NSLI policy.  This decision also determined that 
the Veteran's son (appellee) was entitled to the proceeds.  
As such, this is a "contested" claim. 

A hearing with the appellant was held in June 2009, in 
Washington D.C., before the undersigned.  Additional evidence 
has been received along with a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  The most recent beneficiary designation is dated in June 
2000; at that time, the Veteran designated the appellee as 
the sole principal beneficiary of his NSLI policy.  

2.  The June 2000 beneficiary designation was not the result 
of forgery, undue influence, or lack of testamentary 
capacity.  


CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
Veteran's NSLI policy and is not entitled to the proceeds 
from such policy.  38 U.S.C.A. § 1917 (West 2002 & Supp. 
2009); 38 C.F.R. § 8.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in June 2007, the appellant was notified of 
the evidence needed to substantiate her claim.  She was also 
informed of the information and evidence that VA would 
provide and of the information and evidence she was 
responsible for providing.  The claim was readjudicated in 
the January 2008 SOC.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In response to information provided by the appellant, in 
September and October 2006, the ROIC requested information 
pertaining to any forgery investigations regarding the 
Veteran's estate.  A response was received in October 2006.  
Additional information was requested in January 2007 but 
further response was not received.  VA obtained two forensic 
laboratory analysis reports regarding the authenticity of the 
signature on the questioned documents.  

In a June 2006 statement, the appellant reported that she 
thought the Veteran was in the hospital at or about the time 
of the June 2000 designation and indicated that he attended a 
military treatment facility and the VA medical center (VAMC).  
VAMC records were obtained.  In October 2006, records were 
requested from the identified military hospital.  Response 
received indicates that the records were retired to the 
National Personnel Records Center (NPRC).  The Veteran's 
retired claims folder was requested and received, but it does 
not contain military hospital records for the year 2000.  
Review of VAMC records, however, suggests that the Veteran 
transferred his care to the VAMC in June 2000 and although he 
was seen several times that month as an outpatient, there is 
no indication that he was hospitalized at any facility during 
that time period.  To the extent any military treatment 
facility records might show the Veteran was hospitalized in 
1995, this would not affect the validity of the most recent 
beneficiary designation.  Thus, the Board finds that a remand 
to request these records, if any, would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

On review, the Board finds that VA's duties to notify and to 
assist have been satisfied.

II.  Legal Criteria

An NSLI policy is a contract between the Veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The Veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy 
and at all times has the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 2002 & Supp. 2009); 
38 C.F.R. § 8.19 (2008).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the Veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a Veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
Veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young, 2 Vet. App. at 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI-insured Veteran had effected a beneficiary change 
may prevail by proving that the insured Veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured Veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured Veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured Veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
Veteran's intent by a preponderance of the evidence and must 
also prove that the insured Veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured Veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is 
that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes, in the 
place thereof, the will of another.  Lyle v. Bentley, 406 F. 
2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 
(Tex. 1939).

Before a testament can be set aside on the grounds of undue 
influence, the contestant must prove (1) the existence and 
exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  See Lyle, 
supra.

A change of beneficiary may be invalid if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, the following considerations will apply, 
pursuant to 38 C.F.R. § 3.355 (2008):

(a) Testamentary capacity is that degree 
of mental capacity necessary to enable a 
person to perform a testamentary act.  
This, in general, requires that the 
testator reasonably comprehend the nature 
and significance of his act, that is, the 
subject and extent of his disposition, 
recognition of the object of his bounty, 
and appreciation of the consequence of 
his act, uninfluenced by any material 
delusion as to the property or persons 
involved.  Id.

(b) Due consideration should be given to 
all facts of record, with emphasis being 
placed on those facts bearing upon the 
mental condition of the testator 
(insured) at the time or nearest the time 
he executed the designation or change.  
In this connection, consideration should 
be given to lay evidence, as well as 
medical evidence.  Id.

(c) Lack of testamentary capacity should 
not be confused with insanity or mental 
incompetence.  An insane person might 
have a lucid interval during which he 
would possess testamentary capacity.  On 
the other hand, a sane person might 
suffer a temporary mental aberration 
during which he would not possess 
testamentary capacity.  There is a 
general but rebuttable presumption that 
every testator possesses testamentary 
capacity.  Therefore, reasonable doubts 
should be resolved in favor of 
testamentary capacity.  Id. 

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

III. Analysis

In December 1959, the Veteran completed two beneficiary 
designation forms (VA Form 9-336).  One policy named the 
appellant as the principal beneficiary, and the other named 
the appellee as the principal beneficiary.  These forms were 
received and recorded by VA in January 1960.

In June 1967, the Veteran completed an application for 
conversion (VA Form 29-358).  This form combined the 
Veteran's previous two policies into one policy.  On this 
form, the Veteran designated the appellant and the appellee 
as co-principal beneficiaries, with each receiving one half 
of the benefits.  The form was received and recorded by VA 
later that same month.

In July 1987, the Veteran completed a Designation of 
Beneficiary and Optional Settlement (VA Form 29-336).  The 
Veteran again designated the appellant and the appellee as 
co-principal beneficiaries, and each was to receive one half 
of the benefits.  The form was received and recorded by VA 
later that same month.

In August 1995, a Designation of Beneficiary (VA Form 29-
336b) was completed.  At this time, the appellee was 
designated the sole principal beneficiary of the policy.  The 
form was received and recorded by VA in September 1995.

In June 2000, the Veteran completed another Designation of 
Beneficiary form, again designating the appellee as the sole 
principal beneficiary.  This form was not witnessed.  It was 
received and recorded by VA in July 2000.

The Veteran died in January 2004.  In May 2004, the appellant 
filed a claim for one sum payment of Government Life 
Insurance.  In November 2004, the appellee also filed a 
claim.  

On review, the appellant does not dispute that the appellee 
is the last-named sole beneficiary on the Veteran's NSLI 
policy.  Rather, she argues that the proceeds should not be 
paid to him because the change in beneficiary was invalid.  
First, the appellant argues that the Veteran's signature was 
forged on the August 1995 and June 2000 beneficiary forms.  
She has also raised undue influence and lack of testamentary 
capacity.  At the hearing, she essentially argued that she 
had a good relationship with the Veteran and that it did not 
make sense that the Veteran would not leave anything to his 
biological daughter.  She testified that the Veteran told her 
he was leaving her something and that she should call VA.  

In support of her contentions that the documents were forged, 
the appellant submitted a private document analysis from C.B.  
In the report, C.B. stated that he had examined 3 documents 
with known signatures of the Veteran and compared these with 
the documents in question.  It was his professional expert 
opinion that a different person signed the Veteran's name on 
the questioned documents.  He stated that someone did indeed 
forge the Veteran's signature on the questioned documents and 
that he was willing to testify to this fact in court.

Accordingly, the RO requested a forensic laboratory 
examination from the Office of Inspector General (OIG) in 
order to determine the authenticity of the Veteran's 
signature on both the 1995 and 2000 designations.  A February 
2005 Forensic Laboratory Report from the Director of the 
Forensic Document Laboratory indicates that the questioned 
documents were compared with 9 known documents.  It was noted 
that the forensic document analyst examined the exhibits and 
other documents that contained known signatures in the VA 
insurance files.  It was further noted that the known 
signatures contained a good sample of handwriting habits upon 
which to formulate an opinion as to the authorship of the 
signatures on the questioned documents.  Based on laboratory 
examinations, it was determined that the Veteran was the 
author of the documents in question.  An April 2005 report of 
contact indicates the Director was aware of C.B.'s 
handwriting analysis and the report did not change his 
opinion.  

In response, the appellant obtained another private document 
analysis.  An August 2005 report from K.M.K., a certified 
document examiner, indicates that she reviewed the documents 
sent by the appellant, as well as those photographed by her 
staff at the VA.  At the appellant's request, she compared 
the signatures of the Veteran on a series of documents (12 
exemplars), and was asked to determine if the signatures on 
the documents captioned as the questioned documents were 
genuine.  An examination following standard procedures was 
made of the questioned signatures and the signatures verified 
to be those of the Veteran to determine if the signatures 
were genuine.  The signatures were examined and compared 
using magnification.  Based on the documents submitted, it 
was the examiner's opinion that the signatures of the Veteran 
that appeared on the questioned documents were not genuine.  
It was noted that in order to establish that a questioned 
signature was written by a particular person, an examination 
with known genuine signatures must show substantial agreement 
in sufficient handwriting characteristics to identify the 
maker and eliminate the possibility of any other writer.  
Various handwriting characteristics were discussed and it was 
noted that any significant unexplainable differences would be 
sufficient to eliminate the writer.  The examiner stated that 
while there had been an attempt to imitate the Veteran's 
signature, there were significant differences between the 
questioned signature and the examples.

Thereafter, the RO requested another forensic laboratory 
report from the OIG.  A May 2006 Forensic Laboratory Report 
(signed by a different director) indicates that the 
questioned documents were compared to 17 known documents.  
The results of the forensic laboratory examination were that 
a detailed examination had resulted in the conclusion that 
the Veteran wrote the questioned signatures in his own name 
on the questioned documents.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
appellant is not entitled to the proceeds of the Veteran's 
NSLI policy.  In this regard, the Board notes that both the 
August 1995 and the June 2000 beneficiary designation forms 
were in writing, were signed by the insured (the Veteran), 
contained sufficient information to identify the designated 
beneficiary, and were in the constructive possession of the 
Department of Veterans Affairs.  Hence, both beneficiary 
designation forms were valid on their face.  See 38 C.F.R. 
§ 8.19 (2008).

As noted, the appellant contends that the beneficiary 
designations were forged and she has submitted evidence in 
support of her contention.  The Board observes that in 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self- interest, malingering, 
desire for monetary gain, and witness demeanor.  Caluza v. 
Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996).  

In this case, the private document analyses were obtained by 
the appellant, an interested party.  The reports obtained by 
the ROIC were completed by uninterested parties and they are 
considered unbiased.  The Board acknowledges the various 
arguments set forth by the appellant; however, given the 
interest in the outcome of the case and the lack of objective 
evidence to corroborate her statements as discussed below, 
the Board assigns more probative value to the OIG reports 
than to the private reports submitted.  

The appellant reported that there was a pending forgery 
investigation related to the Veteran's estate.  Information 
received from the police department suggests that a complaint 
was filed by the appellant that various documents had been 
forged.  Evidence in the claims file, however, does not 
establish that any charges were filed against the appellee or 
that the matter was resolved in the appellant's favor.  She 
has provided no further evidence regarding this contention.  
The appellant also noted in various statements that the 
individual she believes forged the documents admitted to 
three people that she practiced the Veteran's signature and 
that witnesses heard her father tell her that he had left her 
something and that she should call VA.  To date, the 
appellant has not submitted witness statements in support of 
these contentions.  

Following the hearing, the appellant presented a document 
containing an alleged testimonial from the appellee 
indicating that he knew the Veteran did not sign the 
designation.  In a July 2009 brief, the appellee's 
representative argued that the appellee is not the author of 
the testimonial.  Given the inability to verify who actually 
authored this testimonial, the Board does not find this 
evidence probative.  

The appellant has also argued that the June 2000 beneficiary 
designation was not witnessed or notarized and that it made 
no sense for the Veteran to complete a second designation if 
the August 1995 designation was valid.  The Board also finds 
these arguments to be without merit.  In this regard, there 
is no requirement that a beneficiary designation be witnessed 
by a Notary Public or any specific third party for the 
execution to be valid and as discussed above, the Veteran is 
free to complete a change of beneficiary form.  

In the absence of undue influence placed on the Veteran, or 
lack of testamentary capacity at the time of the disputed 
change of beneficiary, the most recent beneficiary 
designation is considered valid.  

On review, the appellant has not proven the existence and 
exertion of undue influence at the time of the June 2000 
designation.  Any disagreements between the appellant and the 
appellee with regard to the Veteran do not necessarily 
demonstrate undue influence, nor do they show the existence 
and exertion of an influence in June 2000.  

At the hearing, it was argued that the appellee did not want 
the appellant to visit with the Veteran because of her 
contention that he was using undue influence over the Veteran 
to sign, even if he was aware that the papers were being 
signed.  Even assuming the credibility of this allegation, 
there is no clear evidence that the appellee subverted or 
overpowered the Veteran on or about the date he changed his 
beneficiary.  Further, the evidence does not show that the 
Veteran would not have changed his beneficiary in the absence 
of undue influence.  In this regard, VAMC records indicate 
that in December 2001, the Veteran reported that he lived 
with the appellee and his wife and that he had no concerns 
about his living situation and indicated it was good.  

The Board also finds that the June 2000 beneficiary 
designation should not be set aside based on the allegation 
of a lack of testamentary capacity.  In a May 2005 statement, 
the appellant argued that the dates the documents were 
signed, the Veteran was unavailable.  In a June 2006 
statement, she indicated her belief that the Veteran was in 
the hospital at the time of the June 2000 designation.  VAMC 
records do not show that the Veteran was hospitalized at the 
time of the June 2000 designation nor does evidence around 
that time show the Veteran lacked the mental capacity to 
perform a testamentary act.  On the contrary, VAMC records 
dated in June 2000 indicate the Veteran was alert and 
oriented times three.  

Finally, the Board has considered the appellant's contentions 
that the appellee is a "step-son" and that it does not make 
sense that the Veteran would name him as the beneficiary as 
opposed to his biological child.  The Board notes, however, 
that the crux of the issue in this case is not the biological 
relationship between the Veteran and the appellant or the 
appellee, and there is no law stating that a Veteran must 
designate a biological relative to receive the proceeds of an 
NSLI policy.  

In summary, the Board finds that the evidence of record is 
against a finding that the June 2000 beneficiary designation 
was invalid, or that the Veteran was subject to undue 
influence or lacked testamentary capacity to change his 
beneficiary at that time.  Therefore, the Board finds that 
the appellant is not entitled to recognition as the valid 
beneficiary of the Veteran's NSLI policy.


ORDER

The appellant is not entitled to the proceeds of the 
Veteran's NSLI policy.



____________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals


